Title: [Diary entry: 1 July 1786]
From: Washington, George
To: 

Saturday 1st. Mercury at 66 in the Morning—72 at Noon and 72 at Night. Calm all day—cool & pleasant in the Morning—but warm afterwards. Rid to the Ferry, Dogue run, and Muddy hole Plantations. Finished (about Noon) crossing the cut in which Barrys Houses stand & went to crossing in the one adjoining next the woods. The hoes by this Evening will have got over all the forward Corn. At Muddy hole the Corn was got over with the Hoes this afternoon, but the Plows were not able to accomplish it. Compleated Hoeing Corn in the Neck this afternoon and also plowing it the second time. Preparing to begin my harvest generally, on Monday, & made the arrangemts. accordingly. Planted 4 of the Ramnus Tree (an ever green) one on each side of the Garden gates—a peg with 2 Notches drove down by them (Pegs No. 1 being by the Pyramidical Cyprues). Also planted 24 of the Philirea latitolio (an ever green shrub) in the shrubberies by Pegs No. 3 and 48 of the Cytise—a Tree produced in a cold climate of quick growth by pegs No. 4. All these plants were given to me by Mr. Michaux. Walking into my Orchard grass this evening, I found the seed very ripe, and shedding at a small touch, tho’ the stalk and under part appeared quite green (head brown). Immediately set to cutting the heads with reap hooks, with such hands as I could pick up, lest by delaying it till Monday the greater part might be lost. Doctr. La Moyeur who went from this on Wednesday last to Alexandria returnd this afternoon and Major Gibbes went away after breakfast.